DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 9/28/2022 has been entered. The claims 1, 9, 10, 17 and 18 have been amended. The claims 1-20 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 9/28/2022 with respect to the previously cited references have been fully considered but are moot in view of the new ground(s) of rejection set forth in the current Office Action based on the newly cited Shen reference. 
Applicant’s claim invention has been old and well known as disclosed in each of the cited references. 
For example, Shen explicitly teaches the claim limitation: collecting, with electronic devices in the PSE, environmental related device captured (ERDC) data including a destination related feature of interest (FOI) for the PSE; determining a recommended pathway through the PSE to a PSE destination based on the prior pathways followed by the collection of EDs and based on the FOI of the ERDC data collected by the electronic devices in the PSE; and presenting the recommended pathway. 
In other words, Shen teaches at column 8, lines 28-45 that navigation UI 500 may display path 504 and/or destination 506 overlaid on map 502. Path 504 and/or destination 506 may be determined similarly to those shown in AR navigation UI 402, they may be overlaid onto a graphic….other embodiments may use other graphic such as 3D renderings of environmental scenes
Shen teaches at column 4, lines 44-48 that there may be multiple users each having their own user devices 112 and column 9, lines 15-67 and column 10, lines 1-67 and column 11, lines 1-44 that path 404 may be a graphical element generated by user device 112…user device 112 may perform process 600 to create routes from starting points to destinations…..user device 122 may perform one or more of the route loading processes in order to display routes…user device 112 may also be able to retrieve locally stored routes as generated by process 600 on the same user device 112 for display….routing service 104 may also store information describing the points such as a starting point, a destination, a user ID from which the route was received…may store many such paths within map database 106 and/or may store predefined paths not recorded by users of user devices 112. 
It is understood that the stored paths/routes are recorded by users of user devices 112.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have retrieved a recommended route for the display on the user’s terminal to guide a user within a physical facility/building/structure from a source location to a destination location in response to the retrieving of the prior pathways from the map database wherein the prior pathways were travelled/followed by the respective users of the user devices. One of the ordinary skill in the art would have been motivated to have provided a recommended route retrieved from the map database to guide the user to a destination location. 
Koshy explicitly teaches at Paragraph 0032 the claim limitation: collecting, with electronic devices in the PSE, environmental related device captured (ERDC) data including a destination related feature of interest (FOI) for the PSE; determining a recommended pathway through the PSE to a PSE destination based on the prior pathways followed by the collection of EDs and based on the FOI of the ERDC data collected by the electronic devices in the PSE; and presenting the recommended pathway.  
[0032] Referring now to FIG. 5, an embodiment of a method 500 for determining indoor navigation paths is illustrated. As discussed below, the systems and methods of the present disclosure provide for the determination of navigation paths through an indoor space without requiring the pre-provisioning of conventional mapping information that precisely maps the unobstructed and obstructed areas in the indoor space of the building and that details the locations of each of the user location sensors in that indoor space. Rather, the systems and methods of the present disclosure may collect unique combinations of relative positioning information communicated by a plurality of wireless communication devices to user devices located at any of a plurality of indoor space locations around the indoor space. The unique combinations of the relative positioning information may then be used to define each indoor space location around the indoor space, and allow for the determination and storage of the user path of any particular user device through the indoor space. Once a plurality of user paths around the indoor space have been determined and stored, those user paths may be analyzed to determine available navigation paths through the indoor space, while also indicating obstructions in the indoor space (e.g., portions of the indoor space that the stored user paths (or recently stored user paths) do not cross.) As such, a subsequent navigation path for a user through the indoor space may be generated based on the available navigation path determinations as discussed above. 

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have retrieved a recommended route for the display on the user’s terminal to guide a user within a physical facility/building/structure from a source location to a destination location in response to the retrieving of the prior pathways which were travelled/followed by the respective users of the user devices so that they are available for retrieval in a subsequent navigation in an indoor space. One of the ordinary skill in the art would have been motivated to have provided a recommended route to guide the user to a destination location in a subsequent navigation in the indoor space. 
Applicant's arguments filed 9/28/2022 with respect to the previously cited references have been fully considered but are not found persuasive in view of the ground(s) of rejection set forth in the current Office Action. 
In Pages 12-13 of Remarks, applicant individually attacked Redfern with general allegation that Redfern does not contemplate collecting, with electronic devices in the PSE, environmental related device captured (ERDC) data including a destination related feature of interest (FOI) for the PSE; determining a recommended pathway through the PSE to a PSE destination based on the prior pathways followed by the collection of EDs and based on the FOI of the ERDC data collected by the electronic devices in the PSE. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Redfern explicitly teaches the claim limitation: 
collecting, with electronic devices in the PSE, environmental related device captured (ERDC) data including a destination related feature of interest (FOI) for the PSE; determining a recommended pathway through the PSE to a PSE destination based on the prior pathways followed by the collection of EDs and based on the FOI of the ERDC data collected by the electronic devices in the PSE. 
In other words, Redfern teaches at FIG. 3 and Paragraph 0051-0054 the pre-recorded routes including Route B-User B, Route C-User C, Route D-User C, Route E-User E have been established by the respective user/creators in the PSE and the user B, user C and user E are the users 220 of the mobile devices 230. 
Redfern teaches that the destination related ERDC includes the images for the destination including Destination A-Destination C. Redfern teaches at Paragraph 0070 that the destination may be determined based on a user 220 specifying the destination and at Paragraph 0058 the navigation module 210 may determine whether a route to this destination (conference room 408A) has been established and stored in the database and teaches at FIGS. 7B-7D and Paragraph 0066 that the ERDC data includes a destination (kitchen) related feature of interest 760/770 for the PSE. 
Redfern teaches at FIGS. 7B-7E and Paragraph 0066-0067 that the navigation module 210 may search through the destination route information 260 in database 250 to find a route that corresponds to the user’s desired destination and the user’s current location. If such a route is found, then the corresponding route information may be provided to the user 220 and the navigation module 210 causes route information to be displayed on the mobile device 220. The route information may include directions 760 and an image 770 corresponding to the directions 760. For example, the route information may include a direction 760 to the user to walk down the hallway approximately thirty feed as well as an image 770 of the hallway…..the navigation module 210 may cause a notification message 780 to be displayed indicating that the user should be at a certain location and/or see a certain location, along with an image 790 of that certain location. 

In Pages 8-10 of Remarks, applicant individually attacked Mishra with general allegation that Mishra does not disclose or suggests collecting, with electronic devices in the PSE, environmental related device captured (ERDC) data including a destination related feature of interest (FOI) for the PSE; determining a recommended pathway through the PSE to a PSE destination based on the prior pathways followed by the collection of EDs and based on the FOI of the ERDC data collected by the electronic devices in the PSE. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Mishra implicitly teaches the claim limitation: collecting environmental related device captured (ERDC) data including a destination related feature of interest (FOI) for the PSE and determining a recommended pathway through the PSE to a PSE destination based on the prior pathways followed by the collection of EDs and based on the FOI of the ERDC data collected by the electronic devices currently in the PSE. 
In other words, Mishra teaches multiple prerecorded paths and each prerecorded path has respective owner/contact/creator/entity such that the multiple owners/contacts/creators/entities are actually the users of the mobile devices 122 who recorded the prerecorded paths associated with the creators/entities/contacts. 
1) Mishra teaches at Paragraph 0019 that the pre-recorded path may be distributed from the creator of the pre-recorded path to the navigation system and at Paragraph 0020 that users may record the geographic locations of home and work in contact files and at Paragraph 0027 that the workstation 128 may receive user inputs for recording the pre-recorded paths and at Paragraph 0037-0038 that the owner of the pre-recorded path may enter individual directions….The mobile device 122 may record the path while traveling the path and at Paragraph 0043 that an electronic business card may be sent from one user to another using the email application. The vCard includes a pre-recorded path and at Paragraph 0052 that the mobile device 122 may store multiple contact files on a contact list and at Paragraph 0054 that the indoor navigation path is stored in the contact file and at Paragraph 0039 that video file may be recorded by the mobile device 122, or another device. 
Mishra teaches at Paragraph 0041 that the social network service may include entries for individuals or businesses. Mishra teaches at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0042 the authenticated users may be given access to upload a prerecorded path to the entry and at Paragraph 0069 that the mobile device 122 may provide navigation-related features such as a route calculation application. End users may access a route from an origin to a destination. 
3) Mishra teaches at Paragraph 0021 many mobile devices 122 connect with the network. 
4) Mishra teaches at Paragraph 0024 that the pre-recorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name, or creator name and in Abstract that one or more of the contacts may be associated with a pre-recorded path and at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user. 
Mishra teaches the prerecorded path may be submitted through a mobile application and at Paragraph 0043 that the vCard may be sent from one user to another user using the email application and the vCard includes a prerecorded path and at Paragraph 0048 that FIG. 4 shows the example set of geographic data including multiple recorded path routes to the destination 136. Mishra teaches at Paragraph 0057 that the memory 204 stores a contact database…The contact database includes at least one entry with a prerecorded path that includes data indicative of a route to a location associated with the first entity. The first entity may create and take responsibility for the data within the prerecorded path. 
Mishra teaches at Paragraph 0021 that many mobile devices 122 and/or workstations 128 connect with the network 127 and at Paragraph 0016 that navigation systems and geographic databases are updated over time as geographic objects such as paths and at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name or creator name. 
Mishra teaches at Paragraph 0027 that the workstation 128 may receive user inputs for recording the prerecorded paths and at Paragraph 0038 that the mobile device 122 may record the path while traveling the path and the mobile device 122 records the path using one or more sensors in a positioning sensor array and the audio or video file may be recorded by the mobile device 122, workstation 128 or another device. 
Mishra teaches at Paragraph 0019 that the prerecorded path may be distributed from the creator of the prerecorded path to the navigation system and at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name, or creator name. 
Mishra teaches at Paragraph 0020 that users may record the geographic locations of home and work in contact files and other users may retrieve the locations and the navigation system may independently calculate routing to the locations and at Paragraph 0069 that end users may access a route from an origin to a destination. 
Mishra teaches at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0042 that the authenticated users may be given access to upload a prerecorded path to the entry…The point of address or destination may be selected to receive the prerecorded path stored in the entry and at Paragraph 0048 that the navigation system 120 may select the prerecorded path by comparing the current location to the possible prerecorded paths to select the shortest overall route. 

Applicant speculated that the prerecorded paths are merely single individual paths previous recorded using a single mobile device. Misha teaches at Paragraph 0042 that the authenticated users may be given access to upload a pre-recorded path to the entry and at Paragraph 0040 that the user of the mobile device 122 may have access to recorded paths created by contacts of the user. It is clearly understood that the pre-recorded paths are uploaded by the users of the mobile devices 122. 
Misha’s contacts/users are the creators of the prerecorded paths using the mobile devices 122 in the exemplary indoor navigation environment or outdoor navigation environment. 
Misha teaches accessing the database storing pre-recorded paths that are built by tracking the respective positions for a collection of the mobile devices 122 over time when the mobile devices 122 navigate the indoor environment. 
Mishra teaches at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0042 that the authenticated users may be given access to upload a prerecorded path to the entry…The point of address or destination may be selected to receive the prerecorded path stored in the entry and at Paragraph 0048 that the navigation system 120 may select the prerecorded path by comparing the current location to the possible prerecorded paths to select the shortest overall route. 
For example, each pre-recorded path has an owner. Misha teaches at Paragraph 0042 that each of the plurality of the users of the mobile devices 122 may upload a pre-recorded path to the database. The user(s) of the mobile devices 122 are the creators of the pre-recorded paths in either indoor navigation environment or outdoor navigation environment as Misha clearly teaches a plurality of mobile devices communicates with the server and each of the users/contacts may use a mobile device 122 to create a pre-recorded path in the indoor navigation environment or the outdoor navigation environment. 
Misha’s contacts/creators of a user of the mobile device 122 are the other users of the mobile devices 122 who create the pre-recorded paths in either indoor navigation environment or outdoor navigation environment. Misha teaches that many mobile devices 122 connect with the network 127. Misha teaches at Paragraph 0018 that the pre-recorded path is recorded by traversing the path using a mobile device and at Paragraph 0029 storing a set of prerecorded paths 130 and at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0041 that the web-pages may be supplemented with prerecorded paths including navigation directions for the individuals associated with the web-pages and at Paragraph 0042 that the authenticated users may be given access to upload a pre-recorded path to the entry. Misha teaches at FIG. 7 and Paragraph 053 the indoor environment is presented in the form of a PSE (multi-story building) and the pre-recorded paths are recorded when a user (of plurality of users) may record by walking the path. Misha teaches at Paragraph 0038 that the mobile device 122 may record the path while traveling the path and the mobile device 122 records the path using one or more sensors in a positioning sensor array and the audio or video file may be recorded by the mobile device 122, workstation 128 or another device and at Paragraph 0040 that the user of the mobile device 122 may have access to recorded paths created by contacts of the user. It is clearly understood that the contacts use the other mobile devices 122 to create the recorded paths. 
Misha teaches obtaining the pre-recorded paths that are built by tracing position data for a collection of mobile devices 122 over time while the mobile devices 122 navigate a PSE. 
For example, Mishra teaches multiple prerecorded paths and each prerecorded path has respective owner/contact/creator/entity such that the multiple owners/contacts/creators/entities are actually the users of the mobile devices 122 who uploaded/recorded the prerecorded paths associated with the creators/entities/contacts. 
Mishra teaches the prerecorded path may be submitted through a mobile application and at Paragraph 0043 that the vCard may be sent from one user to another user using the email application and the vCard includes a prerecorded path and at Paragraph 0048 that FIG. 4 shows the example set of geographic data including multiple recorded path routes to the destination 136. Mishra teaches at Paragraph 0057 that the memory 204 stores a contact database…The contact database includes at least one entry with a prerecorded path that includes data indicative of a route to a location associated with the first entity. The first entity may create and take responsibility for the data within the prerecorded path. 
Mishra teaches at Paragraph 0021 that many mobile devices 122 and/or workstations 128 connect with the network 127 and at Paragraph 0016 that navigation systems and geographic databases are updated over time as geographic objects such as paths and at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name or creator name. Mishra teaches at Paragraph 0027 that the workstation 128 may receive user inputs for recording the prerecorded paths and at Paragraph 0038 that the mobile device 122 may record the path while traveling the path and the mobile device 122 records the path using one or more sensors in a positioning sensor array and the audio or video file may be recorded by the mobile device 122, workstation 128 or another device. 
Mishra teaches at Paragraph 0019 that the prerecorded path may be distributed from the creator of the prerecorded path to the navigation system and at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name, or creator name. 
Mishra teaches at Paragraph 0020 that users may record the geographic locations of home and work in contact files and other users may retrieve the locations and the navigation system may independently calculate routing to the locations and at Paragraph 0069 that end users may access a route from an origin to a destination. 
Mishra teaches at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0042 that the authenticated users may be given access to upload a prerecorded path to the entry…The point of address or destination may be selected to receive the prerecorded path stored in the entry and at Paragraph 0048 that the navigation system 120 may select the prerecorded path by comparing the current location to the possible prerecorded paths to select the shortest overall route. 

In Pages 10-11 of Remarks, Applicant separately attacked Sabripour in an obviousness type of rejection with applicant’s own misinterpretation of Sabripour’s teaching in relation to the claim invention. 
Applicant individually attacked Sabripour with allegation that Sabripour does not disclose or suggest collecting environmental related device captured (ERDC) data including a destination related feature of interest (FOI) for the PSE and determining a recommended pathway through the PSE to a PSE destination based on the prior pathways followed by the collection of EDs and based on the FOI of the ERDC data with applicant’s misinterpretation of Mishra’s teaching in relation to the claim invention. The examiner cannot concur. 
Sabripour’s prior pathways 430-1 and 430-2 are currently built by tracking position data. Sabripour teaches the positions of the responders 120 are tracked to individually build the relevant routes 430 for access by the communication devices 122. Sabripour teaches that the respective routes 430-1 and 430-2 are dynamically built by the computing device 101 by tracking the respective responders 120’s positions over time. In other words, the route 430-1 is only built by the computing device 101 for the communication device 122-1 by tracking the responder 120-1’s positions over time and the route 430-2 is only built by the computing device 101 for the communication device 122-2 by tracking the responder 120-2’s positions over time. 
Sabripour teaches accessing the memory of the computing device 101 storing prior pathways 430-1 and 430-2 that are currently built by tracking the respective positions for a collection of the communication devices 122 over time when the communication devices 122 is currently traversing the indoor environment. 
In a non-limiting example, the computing device 101 has access to at least an initial location of each of the responders 120 and may access the respective locations 126 of the responders 120 by one or more of receiving the locations 126 from the communication devices 122, receiving sensor data in the form of images. 
The route 430-2 is determined by the computing device 101 to be the prior pathway followed by the responder 120-2 by tracking the responder 120-2’s positions over time using the sensor data of the communication devices 122-2. The route 430-1 is determined by the computing device 101 to be the prior pathway followed by the responder 120-1 by tracking the responder 120-1’s positions over time using the sensor data of the communication devices 122-1 wherein the routes 430-1 and the routes 430-2 are stored in the computing device 101. 
Sabripour teaches at Paragraph 0083 that the responder 120-2 is complying with the evacuation instructions 430-2 and has followed the route 430-2. The responder 120-2 has continued along the route 430-2 and is retrieving the medicine 111-1. 
 Accordingly, the route 430-2 is a prior pathway that is followed by the responder 120-2 by tracking the responder’s position. Similarly, the route 430-1 is a prior pathway that is followed by the responder 120-1 by tracking the responder’s position
Sabripour teaches at Paragraph 0077-0078 that the computing device 101 access the electronically stored evacuation rules and generates respective evacuation instructions 420-1 and 420-2 where the respective evacuation instructions 420-1 and 420-2 may generally include respective routes 430-1 and 430-2.
Accordingly, the routes 430-1 and 430-2 (prior pathways followed/travelled by Electronic Devices 122-1 and 122-2) are stored in a database storage. Additionally, Sabripour teaches at Paragraph 0061 that when generating the respective evacuation instructions (420-1 and 420-2 including the respective routes 430-1 and 430-2), the computing device 101 has access to at least an initial location of each of the responders 120 and may access the respective locations 126 of the responders 120 by one or more of receiving the locations 126 from the communication devices 122, receiving sensor data in the form of images. Sabripour teaches Paragraph 0029 that the rules 103 for evacuating the building 105 may comprise one or more of electronically stored: one or more evacuation routes. Accordingly, the routes 430-1 and 430-2 (including both the already followed routes by the responders and the future routes to be followed by the responders) are stored. Sabripour teaches at Paragraph 0076 that the computing device 101 has determined a respective location 126 of each of the responders 120 and has received data 128 indicative of their respective equipment and/or expertise...The computing device 101 access the stored evacuation rules and generates respective evacuation instructions 420-1 and 420-2 (including the routes 430-1 and 430-2) to the communication devices 122 of the respective responders 120-1 and 120-2. Accordingly, Sabripour teaches the stored routes 430-1 and 430-2 are built by tracking the positions of the communication devices 122. 

Sabripour teaches at Paragraph 0085-0086 generating the updated evacuation instructions 520 to the communication device 122-2 of the responder 120-2 based on the prior pathway 430-2 followed by the responder 120-2 so that the responder 120-2 will follow an updated route 530.  
Sabripour teaches at FIGS. 4-5 presenting the recommended/updated pathway based on the one or more prior pathways 430-1 and 430-2 followed/travelled by a respective responder 120-1/120-2 with a respective device 122-1/122-2 or a respective HUD device 124-1/124-2 and at Paragraph 0081 that the respective device may show a respective route 430 in a respective display screen. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra US-PGPUB No. 2015/0073708 (hereinafter Mishra) in view of Redfern US-PGPUB No. 2014/0295887 (hereinafter Redfern); Shen US Patent No. 10,663,302 (hereinafter Shen); 
Koshy et al. US-PGPUB No. 2019/0086212 (hereinafter Koshy) and Sabripour et al. US-PGPUB No. 2020/0175639 (hereinafter Sabripour). 
Re Claim 1: 
Mishra implicitly teaches a method, comprising: 
obtaining prior pathways through a physical structure environment (PSE) followed by a collection of electronic devices (EDs) over time in connection with the EDs navigating through the PSE (
Mishra teaches multiple prerecorded paths and each prerecorded path has respective owner/contact/creator/entity such that the multiple owners/contacts/creators/entities are actually the users of the mobile devices 122 who recorded the prerecorded paths associated with the creators/entities/contacts. 
1) Mishra teaches at Paragraph 0019 that the pre-recorded path may be distributed from the creator of the pre-recorded path to the navigation system and at Paragraph 0020 that users may record the geographic locations of home and work in contact files and at Paragraph 0027 that the workstation 128 may receive user inputs for recording the pre-recorded paths and at Paragraph 0037-0038 that the owner of the pre-recorded path may enter individual directions….The mobile device 122 may record the path while traveling the path and at Paragraph 0043 that an electronic business card may be sent from one user to another using the email application. The vCard includes a pre-recorded path and at Paragraph 0052 that the mobile device 122 may store multiple contact files on a contact list and at Paragraph 0054 that the indoor navigation path is stored in the contact file and at Paragraph 0039 that video file may be recorded by the mobile device 122, or another device. 
Mishra teaches at Paragraph 0041 that the social network service may include entries for individuals or businesses. Mishra teaches at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0042 the authenticated users may be given access to upload a prerecorded path to the entry and at Paragraph 0069 that the mobile device 122 may provide navigation-related features such as a route calculation application. End users may access a route from an origin to a destination. 
3) Mishra teaches at Paragraph 0021 many mobile devices 122 connect with the network. 
4) Mishra teaches at Paragraph 0024 that the pre-recorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name, or creator name and in Abstract that one or more of the contacts may be associated with a pre-recorded path and at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user. 
Mishra teaches the prerecorded path may be submitted through a mobile application and at Paragraph 0043 that the vCard may be sent from one user to another user using the email application and the vCard includes a prerecorded path and at Paragraph 0048 that FIG. 4 shows the example set of geographic data including multiple recorded path routes to the destination 136. Mishra teaches at Paragraph 0057 that the memory 204 stores a contact database…The contact database includes at least one entry with a prerecorded path that includes data indicative of a route to a location associated with the first entity. The first entity may create and take responsibility for the data within the prerecorded path. 
Mishra teaches at Paragraph 0021 that many mobile devices 122 and/or workstations 128 connect with the network 127 and at Paragraph 0016 that navigation systems and geographic databases are updated over time as geographic objects such as paths and at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name or creator name. 
Mishra teaches at Paragraph 0027 that the workstation 128 may receive user inputs for recording the prerecorded paths and at Paragraph 0038 that the mobile device 122 may record the path while traveling the path and the mobile device 122 records the path using one or more sensors in a positioning sensor array and the audio or video file may be recorded by the mobile device 122, workstation 128 or another device. 
Mishra teaches at Paragraph 0019 that the prerecorded path may be distributed from the creator of the prerecorded path to the navigation system and at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name, or creator name. 
Mishra teaches at Paragraph 0020 that users may record the geographic locations of home and work in contact files and other users may retrieve the locations and the navigation system may independently calculate routing to the locations and at Paragraph 0069 that end users may access a route from an origin to a destination. 
Mishra teaches at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0042 that the authenticated users may be given access to upload a prerecorded path to the entry…The point of address or destination may be selected to receive the prerecorded path stored in the entry and at Paragraph 0048 that the navigation system 120 may select the prerecorded path by comparing the current location to the possible prerecorded paths to select the shortest overall route. 
); 
Wherein obtaining the prior pathways includes accessing memory storing the prior pathways that are built by tracking position data for the collection of EDs over time while the collection of EDs navigate through the PSE 
(
Misha teaches at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name or creator name. 
Mishra teaches at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0042 that the authenticated users may be given access to upload a prerecorded path to the entry…The point of address or destination may be selected to receive the prerecorded path stored in the entry and at Paragraph 0048 that the navigation system 120 may select the prerecorded path by comparing the current location to the possible prerecorded paths to select the shortest overall route. 
Mishra teaches at Paragraph 0018 that when the prerecorded path is recorded by traversing the path using a mobile device, the travel of the mobile device may be converted to the format of the geographic database and at Paragraph 0038 that the mobile device 122 may record the path while traveling the path. The mobile device 122 records the path using one or more sensors in a positioning sensor array). 

Mishra at least suggests the claim limitation: 
Collecting, with electronic devices in the PSE, environmental related device captured (ERDC) data including a destination related feature of interest (FOI) for the PSE (
Misha teaches at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name or creator name and at Paragraph 0053 that the map data 511 illustrates an indoor navigation path 513 from the elevator bank to a specific location, e.g., room 4K and at Paragraph 0054 that the destination in the indoor navigation path 513 may be a business associated with the user. For example, the location 4K may be a store in a mall. The user is the operator of the store and creates the indoor navigation path 513, which may include textual directions in addition or instead of the image. 
Mishra teaches at Paragraph 0069 that the at least one valid solution route may be displayed to the user in the rendering of the geographic region such that addresses or points of interest along the route may be selected to display street side imagery); 
determining a recommended pathway through the PSE to a PSE destination based on the prior pathways followed by the collection of EDs and based on the FOI of the ERDC data collected by the electronic devices in the PSE (
Misha teaches at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name or creator name. 
and at Paragraph 0053 that the map data 511 illustrates an indoor navigation path 513 from the elevator bank to a specific location, e.g., room 4K and at Paragraph 0054 that the destination in the indoor navigation path 513 may be a business associated with the user. For example, the location 4K may be a store in a mall. The user is the operator of the store and creates the indoor navigation path 513, which may include textual directions in addition or instead of the image. 
Mishra teaches at Paragraph 0069 that the at least one valid solution route may be displayed to the user in the rendering of the geographic region such that addresses or points of interest along the route may be selected to display street side imagery. 
Mishra teaches at Paragraph 0048 that FIG. 4 shows the example set of geographic data including multiple recorded path routes to the destination 136 and the navigation system 120 may select the prerecorded path by comparing the current location to the possible prerecorded paths to select the shortest overall route. 
Mishra teaches at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0042 that the authenticated users may be given access to upload a prerecorded path to the entry and at Paragraph 0048 that the navigation system 120 may select the prerecorded path by comparing the current location to the possible prerecorded paths to select the shortest overall route); 
presenting the recommended pathway (Mishra teaches at Paragraph 0060 that the controller 200 may display or send the prerecorded path from the contact list without any change in the data and at FIGS. 6-7 and Paragraph 0054 that the indoor navigation path 513 is an example of a prerecorded path that user may record by walking the path and at Paragraph 0055 that the indoor navigation path 513 is retrieved and displayed to the user. Mishra teaches at Paragraph 0051 that the map data 411 may include a graphical map 413 of one or more prerecorded paths and/or navigation instructions 415. The example graphical map 413 may include multiple paths or multiple segments to a destination).

Redfern teaches the claim limitation: 
Collecting, with electronic devices in the PSE, environmental related device captured (ERDC) data including a destination related feature of interest (FOI) for the PSE (
Redfern teaches at FIG. 3 and Paragraph 0051-0052 the pre-recorded routes including Route B-User B, Route C-User C, Route D-User C, Route E-User E have been established by the respective user/creators. 
Redfern teaches that the destination related ERDC includes the images for the destination including Destination A-Destination C. 
Redfern teaches at Paragraph 0070 that the destination may be determined based on a user 220 specifying the destination and at Paragraph 0058 the navigation module 210 may determine whether a route to this destination (conference room 408A) has been established and stored in the database and teaches at FIGS. 7B-7D and Paragraph 0066 that the ERDC data includes a destination (kitchen) related feature of interest 760/770 for the PSE. 
Redfern teaches at Paragraph 0056 that the user may take a still picture or video of the kitchen as he passes it. This image data may be sent to the navigation module 210…and store this image data of the kitchen in the database 250 along with the an identification of the image data as corresponding to the kitchen or the kitchen’s vicinity and at Paragraph 0064 that if the navigation module 210 determines that the captured image data meets a predetermined threshold for similarity with one of the stored image data, then the location corresponding to that similar stored image data may be determined to be the current location of the mobile device 230. 
Redfern teaches at Paragraph 0018 that a mobile device may be determined to be at or in the location of the conference room if it is determined that the mobile device is within a certain radius of the center of the conference room and at Paragraph 0049 that the destination route information 260 may be stored as records and the destination route information 260 may comprise destination in formation 310…and route information 330. The destination information 310 may identify a destination within an area to which the navigation system 200 is to apply…the route detains may include the path or directions from the starting location to the destination. 
Redfern teaches at Paragraph 0058-0059 that the user 220 may view a portion of the route that is in his or her line of sight via a viewer 670 displayed on the mobile device 230. The viewer 670 may comprise a focus mark 680 to help focus potential image data in the viewer 670, such as still pictures and video, may then be captured along the route to the destination, and sent to the navigation module 210, which may then store the image data along with its corresponding location information in database 250 and at Paragraph 0086 that an indication that the mobile device has arrived at the destination may be received…a comparison of the current location of the mobile device 230 with the known destination may be made to determine if they are the same
Redfern teaches at Paragraph 0043 that identification of this meeting location may be obtained by the navigation module 210 and used as the destination for the user 220. A user 220 may provide identification of the destination to the navigation module 210 via the mobile device 230 and at Paragraph 0046-0048 that the navigation module 210 may enable the user 220 to establish a route from the starting location to the destination using the mobile device 230…..the navigation module 210 may compare the current location of the mobile device 230 with the known destination to determine if they are the same which would indicate that the mobile device 230 has arrived at the destination); 
determining a recommended pathway through the PSE to a PSE destination based on the prior pathways followed by the collection of EDs and based on the FOI of the ERDC data collected by the electronic devices in the PSE (
Redfern teaches at FIG. 3 and Paragraph 0051-0052 the pre-recorded routes including Route B-User B, Route C-User C, Route D-User C, Route E-User E have been established by the respective user/creators. 
Redfern teaches that the destination related ERDC includes the images for the destination including Destination A-Destination C. Redfern teaches at Paragraph 0070 that the destination may be determined based on a user 220 specifying the destination and at Paragraph 0058 the navigation module 210 may determine whether a route to this destination (conference room 408A) has been established and stored in the database and teaches at FIGS. 7B-7D and Paragraph 0066 that the ERDC data includes a destination (kitchen) related feature of interest 760/770 for the PSE. 
Redfern teaches at FIGS. 7B-7E and Paragraph 0066-0067 that the navigation module 210 may search through the destination route information 260 in database 250 to find a route that corresponds to the user’s desired destination and the user’s current location. If such a route is found, then the corresponding route information may be provided to the user 220 and the navigation module 210 causes route information to be displayed on the mobile device 220. The route information may include directions 760 and an image 770 corresponding to the directions 760. For example, the route information may include a direction 760 to the user to walk down the hallway approximately thirty feed as well as an image 770 of the hallway…..the navigation module 210 may cause a notification message 780 to be displayed indicating that the user should be at a certain location and/or see a certain location, along with an image 790 of that certain location. 
Redfern teaches at Paragraph 0073 that the capture image data may be stored along with the corresponding details of the route established by the user 220. 
Redfern teaches at Paragraph 0018 that a mobile device may be determined to be at or in the location of the conference room if it is determined that the mobile device is within a certain radius of the center of the conference room and at Paragraph 0049 that the destination route information 260 may be stored as records and the destination route information 260 may comprise destination in formation 310…and route information 330. The destination information 310 may identify a destination within an area to which the navigation system 200 is to apply…the route detains may include the path or directions from the starting location to the destination); 
presenting the recommended pathway (
Redfern teaches that the destination related ERDC includes the images for the destination including Destination A-Destination C. Redfern teaches at Paragraph 0070 that the destination may be determined based on a user 220 specifying the destination and at Paragraph 0058 the navigation module 210 may determine whether a route to this destination (conference room 408A) has been established and stored in the database and teaches at FIGS. 7B-7D and Paragraph 0066 that the ERDC data includes a destination (kitchen) related feature of interest 760/770 for the PSE. 
Redfern teaches at FIGS. 7B-7E and Paragraph 0066-0067 that the navigation module 210 may search through the destination route information 260 in database 250 to find a route that corresponds to the user’s desired destination and the user’s current location. If such a route is found, then the corresponding route information may be provided to the user 220 and the navigation module 210 causes route information to be displayed on the mobile device 220. The route information may include directions 760 and an image 770 corresponding to the directions 760. For example, the route information may include a direction 760 to the user to walk down the hallway approximately thirty feed as well as an image 770 of the hallway…..the navigation module 210 may cause a notification message 780 to be displayed indicating that the user should be at a certain location and/or see a certain location, along with an image 790 of that certain location. 
).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have computed/determined a recommended route for the display on the user’s terminal to guide a user within a physical facility/building/structure from a source location to a destination location in response to the retrieving of the prior pathways from the database or in response to the obtaining of the prior pathways travelled/followed by the respective user of the respective electronic device. One of the ordinary skill in the art would have been motivated to have provided a recommended route either retrieved from the database or computed based on the prior pathways followed by the respective user. 
Shen explicitly teaches the claim limitation: collecting, with electronic devices in the PSE, environmental related device captured (ERDC) data including a destination related feature of interest (FOI) for the PSE; determining a recommended pathway through the PSE to a PSE destination based on the prior pathways followed by the collection of EDs and based on the FOI of the ERDC data collected by the electronic devices in the PSE; and presenting the recommended pathway. 
In other words, Shen teaches at column 8, lines 28-45 that navigation UI 500 may display path 504 and/or destination 506 overlaid on map 502. Path 504 and/or destination 506 may be determined similarly to those shown in AR navigation UI 402, they may be overlaid onto a graphic….other embodiments may use other graphic such as 3D renderings of environmental scenes
Shen teaches at column 4, lines 44-48 that there may be multiple users each having their own user devices 112 and column 9, lines 15-67 and column 10, lines 1-67 and column 11, lines 1-44 that path 404 may be a graphical element generated by user device 112…user device 112 may perform process 600 to create routes from starting points to destinations…..user device 122 may perform one or more of the route loading processes in order to display routes…user device 112 may also be able to retrieve locally stored routes as generated by process 600 on the same user device 112 for display….routing service 104 may also store information describing the points such as a starting point, a destination, a user ID from which the route was received…may store many such paths within map database 106 and/or may store predefined paths not recorded by users of user devices 112. 
It is understood that the stored paths/routes are recorded by users of user devices 112.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have retrieved a recommended route for the display on the user’s terminal to guide a user within a physical facility/building/structure from a source location to a destination location in response to the retrieving of the prior pathways from the map database wherein the prior pathways were travelled/followed by the respective users of the user devices. One of the ordinary skill in the art would have been motivated to have provided a recommended route retrieved from the map database to guide the user to a destination location. 
Koshy explicitly teaches at Paragraph 0032 the claim limitation: collecting, with electronic devices in the PSE, environmental related device captured (ERDC) data including a destination related feature of interest (FOI) for the PSE; determining a recommended pathway through the PSE to a PSE destination based on the prior pathways followed by the collection of EDs and based on the FOI of the ERDC data collected by the electronic devices in the PSE; and presenting the recommended pathway.  
[0032] Referring now to FIG. 5, an embodiment of a method 500 for determining indoor navigation paths is illustrated. As discussed below, the systems and methods of the present disclosure provide for the determination of navigation paths through an indoor space without requiring the pre-provisioning of conventional mapping information that precisely maps the unobstructed and obstructed areas in the indoor space of the building and that details the locations of each of the user location sensors in that indoor space. Rather, the systems and methods of the present disclosure may collect unique combinations of relative positioning information communicated by a plurality of wireless communication devices to user devices located at any of a plurality of indoor space locations around the indoor space. The unique combinations of the relative positioning information may then be used to define each indoor space location around the indoor space, and allow for the determination and storage of the user path of any particular user device through the indoor space. Once a plurality of user paths around the indoor space have been determined and stored, those user paths may be analyzed to determine available navigation paths through the indoor space, while also indicating obstructions in the indoor space (e.g., portions of the indoor space that the stored user paths (or recently stored user paths) do not cross.) As such, a subsequent navigation path for a user through the indoor space may be generated based on the available navigation path determinations as discussed above. 

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have retrieved a recommended route for the display on the user’s terminal to guide a user within a physical facility/building/structure from a source location to a destination location in response to the retrieving of the prior pathways which were travelled/followed by the respective users of the user devices so that they are available for retrieval in a subsequent navigation in an indoor space. One of the ordinary skill in the art would have been motivated to have provided a recommended route to guide the user to a destination location in a subsequent navigation in the indoor space. 
Sabripour explicitly teaches the claim limitation: 
Collecting, with electronic devices in the PSE, environmental related device captured (ERDC) data including a destination related feature of interest (FOI) for the PSE (
Sabripour teaches at Paragraph 0078-0080 that the respective evacuation instructions 420-1 and 420-2 may generally include respective routes 430-1 and 430-2 that the respective responders 120-1 and 120-2 are to follow….the respective evacuation instructions 420-1 are for the responder 120-1 to follow a route 430-1 and may further include instructions for the responder 120-1 to first retrieve the patient 109-2 along with the associated medicine 111-2 and then retrieve the patient 109-1. The responder 120-1 may be dispatched along the route 430-1 to evacuate the patients 109. 
Sabripour teaches at Paragraph 0061 that when generating the respective evacuation instructions (420-1 and 420-2 including the respective routes 430-1 and 430-2), the computing device 101 has access to at least an initial location of each of the responders 120 and may access the respective locations 126 of the responders 120 by one or more of receiving the locations 126 from the communication devices 122, receiving sensor data in the form of images. Sabripour teaches Paragraph 0029 that the rules 103 for evacuating the building 105 may comprise one or more of electronically stored: one or more evacuation routes. Accordingly, the routes 430-1 and 430-2 (including both the already followed routes by the responders and the future routes to be followed by the responders) are stored. 
Sabripour teaches at Paragraph 0076 that the computing device 101 has determined a respective location 126 of each of the responders 120 and has received data 128 indicative of their respective equipment and/or expertise...The computing device 101 access the stored evacuation rules and generates respective evacuation instructions 420-1 and 420-2 (including the routes 430-1 and 430-2) to the communication devices 122 of the respective responders 120-1 and 120-2. Accordingly, Sabripour teaches the stored routes 430-1 and 430-2 are built by tracking the positions of the communication devices 122); 
determining a recommended pathway through the PSE to a PSE destination based on the prior pathways followed by the collection of EDs and based on the FOI of the ERDC data collected by the electronic devices in the PSE ( 
Sabripour teaches at Paragraph 0078-0080 that the respective evacuation instructions 420-1 and 420-2 may generally include respective routes 430-1 and 430-2 that the respective responders 120-1 and 120-2 are to follow….the respective evacuation instructions 420-1 are for the responder 120-1 to follow a route 430-1 and may further include instructions for the responder 120-1 to first retrieve the patient 109-2 (destination) along with the associated medicine 111-2 and then retrieve the patient 109-1 (destination). The responder 120-1 may be dispatched along the route 430-1 to evacuate the patients 109. 
Sabripour teaches at Paragraph 0083 that the responder 120-2 is complying with the evacuation instructions 420-2 and has followed the route 430-2. The responder 120-2 has continued along the route 430-2 and is retrieving the medicine 111-1. 
 Accordingly, the route 430-2 is a prior pathway that is followed by the responder 120-2. 
Sabripour teaches at Paragraph 0085-0086 generating the updated evacuation instructions 520 to the communication device 122-2 of the responder 120-2 based on the prior pathway 430-2 followed by the responder 120-2 so that the responder 120-2 will follow an updated route 530.  
Sabripour teaches at FIGS. 4-5 presenting the recommended/updated pathway based on the prior pathways 430-1 and 430-2 followed/travelled by a respective responder 120-1/120-2 with a respective device 122-1/122-2 or a respective HUD device 124-1/124-2 and at Paragraph 0081 that the respective device may show a respective route 430 in a respective display screen). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have computed/determined a recommended route for the display on the user’s terminal to guide a user within a physical facility/building/structure from a source location to a destination location in response to the retrieving of the prior pathways from the database or in response to the obtaining of the prior pathways travelled/followed by the respective user of the respective electronic device. One of the ordinary skill in the art would have been motivated to have provided a recommended route either retrieved from the database or computed based on the prior pathways followed by the respective user. 
RE Claim 10: 
The claim 10 is in parallel with the claim 1 in the form of an apparatus claim. The claim 10 is subject to the same rationale of rejection as the claim 1. 
The claim 10 further recites a system, comprising: a user interface; a processor; a memory storing program instructions accessible by the processor, wherein, responsive to execution of the program instructions, the processor to perform the following [steps of the claim 1]. 
However, Mishra further teaches the claim limitation that a system, comprising: a user interface; a processor; a memory storing program instructions accessible by the processor, wherein, responsive to execution of the program instructions, the processor to perform the following [steps of the claim 1] (
Mishra teaches Paragraph 0056 that the mobile device 122 includes a controller 200, a memory 204 and the workstation 128 may include at least a memory and processor and may be substituted for the mobile device and at Paragraph 0075 that non-transitory computer readable media may be encoded with instructions for performing any of the above acts or functions. The term “computer-readable medium” shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein). 
Re Claim 18: 
The claim 18 is in parallel with the claim 1 in the form of a product claim. The claim 18 is subject to the same rationale of rejection as the claim 1. The claim 18 further recites a computer program product comprising a non-signal computer readable storage medium comprising computer executable code to perform [the method steps of the claim 1]. 
However, Mishra further teaches the claim limitation of a computer program product comprising a non-signal computer readable storage medium comprising computer executable code to perform [the method steps of the claim 1] (Mishra teaches Paragraph 0056 that the mobile device 122 includes a controller 200, a memory 204 and the workstation 128 may include at least a memory and processor and may be substituted for the mobile device and at Paragraph 0075 that non-transitory computer readable media may be encoded with instructions for performing any of the above acts or functions. The term “computer-readable medium” shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein). 


Claims 2-4 and 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra US-PGPUB No. 2015/0073708 (hereinafter Mishra) in view of Redfern US-PGPUB No. 2014/0295887 (hereinafter Redfern); Shen US Patent No. 10,663,302 (hereinafter Shen); 
Koshy et al. US-PGPUB No. 2019/0086212 (hereinafter Koshy); Sabripour et al. US-PGPUB No. 2020/0175639 (hereinafter Sabripour) and Kokojima et al. US-PGPUB No. 2003/0060978 (hereinafter Kokojima). 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the recommended pathway is determined independent of any geographic mapping data associated with the PSE. 
Sabripour at least suggests the claim limitation: the recommended pathway is determined independent of any geographic mapping data associated with the PSE ( 
Sabripour teaches at Paragraph 0083 that the responder 120-2 is complying with the evacuation instructions 420-2 and has followed the route 430-2. The responder 120-2 has continued along the route 430-2 and is retrieving the medicine 111-1. 
 Accordingly, the route 430-2 is a prior pathway that is followed by the responder 120-2. 
Sabripour teaches at Paragraph 0085-0086 generating the updated evacuation instructions 520 to the communication device 122-2 of the responder 120-2 based on the prior pathway 430-2 followed by the responder 120-2 so that the responder 120-2 will follow an updated route 530.  
Sabripour teaches at FIGS. 4-5 presenting the recommended/updated pathway based on the one or more prior pathways 430-1 and 430-2 followed/travelled by a respective responder 120-1/120-2 with a respective device 122-1/122-2 or a respective HUD device 124-1/124-2 and at Paragraph 0081 that the respective device may show a respective route 430 in a respective display screen). 
However, Kokojima further teach the claim limitation that the recommended pathway is determined independent of any geographic mapping data associated with the PSE (Kokojima teaches at Claim 1 a recommended route generation unit configured to generate a recommended route, which is recommended upon movement from the place of departure to the destination by selecting and connecting at least one of the route data stored in said structure information memory. 
Kokojima teaches at FIGS. 9A-9F that Paragraph 0090-0092 displaying the route information and landmark information on a lower portion of each window and present 3D route guide by displaying landscape data on an upper portion of each window….In this manner, this embodiment two-dimensionally presents the route). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Kokojima to have provided the recommended route using the route data stored in the memory. One of the ordinary skill in the art would have been motivated to have provided the recommended route based on the route data stored in the memory. 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the presenting comprises presenting the recommended pathway as one or more of audio, visual and tactile information.
Redfern at least implicitly teaches the claim limitation that the presenting comprises presenting the recommended pathway as one or more of audio, visual and tactile information (Redfern teaches that the destination related ERDC includes the images for the destination including Destination A-Destination C. Redfern teaches at Paragraph 0070 that the destination may be determined based on a user 220 specifying the destination and at Paragraph 0058 the navigation module 210 may determine whether a route to this destination (conference room 408A) has been established and stored in the database and teaches at FIGS. 7B-7D and Paragraph 0066 that the ERDC data includes a destination (kitchen) related feature of interest 760/770 for the PSE. 
Redfern teaches at FIGS. 7B-7E and Paragraph 0066-0067 that the navigation module 210 may search through the destination route information 260 in database 250 to find a route that corresponds to the user’s desired destination and the user’s current location. If such a route is found, then the corresponding route information may be provided to the user 220 and the navigation module 210 causes route information to be displayed on the mobile device 220. The route information may include directions 760 and an image 770 corresponding to the directions 760. For example, the route information may include a direction 760 to the user to walk down the hallway approximately thirty feed as well as an image 770 of the hallway…..the navigation module 210 may cause a notification message 780 to be displayed indicating that the user should be at a certain location and/or see a certain location, along with an image 790 of that certain location). 
Sabripour at least suggests the claim limitation: that the presenting comprises presenting the recommended pathway as one or more of audio, visual and tactile information ( 
Sabripour teaches at Paragraph 0083 that the responder 120-2 is complying with the evacuation instructions 420-2 and has followed the route 430-2. The responder 120-2 has continued along the route 430-2 and is retrieving the medicine 111-1. 
 Accordingly, the route 430-2 is a prior pathway that is followed by the responder 120-2. 
Sabripour teaches at Paragraph 0085-0086 generating the updated evacuation instructions 520 to the communication device 122-2 of the responder 120-2 based on the prior pathway 430-2 followed by the responder 120-2 so that the responder 120-2 will follow an updated route 530.  
Sabripour teaches at FIGS. 4-5 presenting the recommended/updated pathway based on the one or more prior pathways 430-1 and 430-2 followed/travelled by a respective responder 120-1/120-2 with a respective device 122-1/122-2 or a respective HUD device 124-1/124-2 and at Paragraph 0081 that the respective device may show a respective route 430 in a respective display screen). 
However, Kokojima further teaches the claim limitation that the presenting comprises presenting the recommended pathway as one or more of audio, visual and tactile information (Nair teaches at Paragraph 0024 that the system further includes an output device which returns the route from the source location to the destination location and at Paragraph 0069 that the route is communicated for presentation to the user. 
Kokojima teaches at Claim 1 a recommended route generation unit configured to generate a recommended route, which is recommended upon movement from the place of departure to the destination by selecting and connecting at least one of the route data stored in said structure information memory. 
Kokojima teaches at FIGS. 9A-9F that Paragraph 0090-0092 displaying the route information and landmark information on a lower portion of each window and present 3D route guide by displaying landscape data on an upper portion of each window….In this manner, this embodiment two-dimensionally presents the route). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Kokojima to have provided the recommended route using the route data stored in the memory. One of the ordinary skill in the art would have been motivated to have provided the recommended route based on the route data stored in the memory. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that presenting the recommended pathway by displaying the recommended pathway on a display of an augmented reality (AR) device.
Redfern at least implicitly teaches the claim limitation that presenting the recommended pathway by displaying the recommended pathway on a display of an augmented reality (AR) device (Redfern teaches that the destination related ERDC includes the images for the destination including Destination A-Destination C. Redfern teaches at Paragraph 0070 that the destination may be determined based on a user 220 specifying the destination and at Paragraph 0058 the navigation module 210 may determine whether a route to this destination (conference room 408A) has been established and stored in the database and teaches at FIGS. 7B-7D and Paragraph 0066 that the ERDC data includes a destination (kitchen) related feature of interest 760/770 for the PSE. 
Redfern teaches at FIGS. 7B-7E and Paragraph 0066-0067 that the navigation module 210 may search through the destination route information 260 in database 250 to find a route that corresponds to the user’s desired destination and the user’s current location. If such a route is found, then the corresponding route information may be provided to the user 220 and the navigation module 210 causes route information to be displayed on the mobile device 220. The route information may include directions 760 and an image 770 corresponding to the directions 760. For example, the route information may include a direction 760 to the user to walk down the hallway approximately thirty feed as well as an image 770 of the hallway…..the navigation module 210 may cause a notification message 780 to be displayed indicating that the user should be at a certain location and/or see a certain location, along with an image 790 of that certain location). 
Sabripour at least suggests the claim limitation: that presenting the recommended pathway by displaying the recommended pathway on a display of an augmented reality (AR) device ( 
Sabripour teaches at Paragraph 0083 that the responder 120-2 is complying with the evacuation instructions 420-2 and has followed the route 430-2. The responder 120-2 has continued along the route 430-2 and is retrieving the medicine 111-1. 
 Accordingly, the route 430-2 is a prior pathway that is followed by the responder 120-2. 
Sabripour teaches at Paragraph 0085-0086 generating the updated evacuation instructions 520 to the communication device 122-2 of the responder 120-2 based on the prior pathway 430-2 followed by the responder 120-2 so that the responder 120-2 will follow an updated route 530.  
Sabripour teaches at FIGS. 4-5 presenting the recommended/updated pathway based on the one or more prior pathways 430-1 and 430-2 followed/travelled by a respective responder 120-1/120-2 with a respective device 122-1/122-2 or a respective HUD device 124-1/124-2 and at Paragraph 0081 that the respective device may show a respective route 430 in a respective display screen). 
However, Kokojima further teaches the claim limitation that the presenting comprises presenting the recommended pathway as one or more of audio, visual and tactile information (Kokojima teaches at Claim 1 a recommended route generation unit configured to generate a recommended route, which is recommended upon movement from the place of departure to the destination by selecting and connecting at least one of the route data stored in said structure information memory. 
Kokojima teaches at FIGS. 9A-9F that Paragraph 0090-0092 displaying the route information and landmark information on a lower portion of each window and present 3D route guide by displaying landscape data on an upper portion of each window….In this manner, this embodiment two-dimensionally presents the route [at the user’s terminal]). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Kokojima to have provided the recommended route using the route data stored in the memory. One of the ordinary skill in the art would have been motivated to have provided the recommended route based on the route data stored in the memory. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that responsive to execution of the program instructions, the processor determines the recommended pathway independent of any geographic mapping data associated with the PSE.
The claim 11 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that, responsive to execution of the program instructions, the processor presents the recommended pathway as one or more of audio, visual and tactile information.
The claim 12 is in parallel with the claim 3 and is subject to the same rationale of rejection as the claim 3. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that, responsive to execution of the program instructions, the processor presents the recommended pathway by displaying the recommended pathway on a display of an augmented reality (AR) device.
The claim 13 is in parallel with the claim 4 and is subject to the same rationale of rejection as the claim 4. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation of presenting the recommended pathway by displaying the recommended pathway on a display of an augmented reality (AR) device.
The claim 19 is in parallel with the claim 4 and is subject to the same rationale of rejection as the claim 4. 

Claims 6-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra US-PGPUB No. 2015/0073708 (hereinafter Mishra) in view of Redfern US-PGPUB No. 2014/0295887 (hereinafter Redfern); Shen US Patent No. 10,663,302 (hereinafter Shen); 
Koshy et al. US-PGPUB No. 2019/0086212 (hereinafter Koshy); 
Sabripour et al. US-PGPUB No. 2020/0175639 (hereinafter Sabripour) and Gillen et al. US-PGPUB No. 2018/0020333 (hereinafter Gillen). 

Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the pathways are defined based on the ERDC data. 
Redfern at least implicitly teaches the claim limitation that the pathways are defined based on the ERDC data (Redfern teaches that the destination related ERDC includes the images for the destination including Destination A-Destination C. Redfern teaches at Paragraph 0070 that the destination may be determined based on a user 220 specifying the destination and at Paragraph 0058 the navigation module 210 may determine whether a route to this destination (conference room 408A) has been established and stored in the database and teaches at FIGS. 7B-7D and Paragraph 0066 that the ERDC data includes a destination (kitchen) related feature of interest 760/770 for the PSE. 
Redfern teaches at FIGS. 7B-7E and Paragraph 0066-0067 that the navigation module 210 may search through the destination route information 260 in database 250 to find a route that corresponds to the user’s desired destination and the user’s current location. If such a route is found, then the corresponding route information may be provided to the user 220 and the navigation module 210 causes route information to be displayed on the mobile device 220. The route information may include directions 760 and an image 770 corresponding to the directions 760. For example, the route information may include a direction 760 to the user to walk down the hallway approximately thirty feed as well as an image 770 of the hallway…..the navigation module 210 may cause a notification message 780 to be displayed indicating that the user should be at a certain location and/or see a certain location, along with an image 790 of that certain location. 
Redfern teaches at Paragraph 0018 that a mobile device may be determined to be at or in the location of the conference room if it is determined that the mobile device is within a certain radius of the center of the conference room and at Paragraph 0049 that the destination route information 260 may be stored as records and the destination route information 260 may comprise destination in formation 310…and route information 330. The destination information 310 may identify a destination within an area to which the navigation system 200 is to apply…the route detains may include the path or directions from the starting location to the destination. 
Redfern teaches at Paragraph 0058-0059 that the user 220 may view a portion of the route that is in his or her line of sight via a viewer 670 displayed on the mobile device 230. The viewer 670 may comprise a focus mark 680 to help focus potential image data in the viewer 670, such as still pictures and video, may then be captured along the route to the destination, and sent to the navigation module 210, which may then store the image data along with its corresponding location information in database 250 and at Paragraph 0086 that an indication that the mobile device has arrived at the destination may be received…a comparison of the current location of the mobile device 230 with the known destination may be made to determine if they are the same
Redfern teaches at Paragraph 0043 that identification of this meeting location may be obtained by the navigation module 210 and used as the destination for the user 220. A user 220 may provide identification of the destination to the navigation module 210 via the mobile device 230 and at Paragraph 0046-0048 that the navigation module 210 may enable the user 220 to establish a route from the starting location to the destination using the mobile device 230…..the navigation module 210 may compare the current location of the mobile device 230 with the known destination to determine if they are the same which would indicate that the mobile device 230 has arrived at the destination). 
Gillen further teaches the claim limitation that the pathways are defined based on the ERDC data (
Gillen teaches at Paragraph 0110 that computing entity may be configured to collect and/or store historical information/data indicative of an average amount of time to travel through various portions of a facility at various times…..historical information/data and the generated information/data indicative of an amount of time to move between portions of the facility may be specific to one or more mobile device user….the mapping computing entity 110 may be configured to monitor the amount of time to move between various areas of a facility along a plurality of routes…the mapping computing entity 110 may be configured to identify a fastest and/or shortest route between points within a facility…may be configured to utilize the historical information/data to select a fastest route between a current location of a mobile device user and a desired destination. It is noted that the examiner has mapped to the mapping computing entity 110 to the claimed environmental related device). 
It would have been obvious to one of the ordinary skill in the art to have recognized that the prerecorded path information includes the ERDC data with the destination information as well as the directions to the destination and the images of the destination as the navigation guide. One of the ordinary skill in the art would have been motivated to have provided various destination related guide information to guide the user along the navigation route to the destination. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the prior pathways are also built by: identifying potential PSE destinations within the PSE; and analyzing the position data to identify the prior pathways through the PSE to corresponding ones of the potential PSE destinations, wherein the prior pathways to the PSE destinations are updated based on the ERDC data.
Redfern at least implicitly teaches the claim limitation that the prior pathways are also built by: identifying potential PSE destinations within the PSE; and analyzing the position data to identify the prior pathways through the PSE to corresponding ones of the potential PSE destinations, wherein the prior pathways to the PSE destinations are updated based on the ERDC data (Redfern teaches that the destination related ERDC includes the images for the destination including Destination A-Destination C. Redfern teaches at Paragraph 0070 that the destination may be determined based on a user 220 specifying the destination and at Paragraph 0058 the navigation module 210 may determine whether a route to this destination (conference room 408A) has been established and stored in the database and teaches at FIGS. 7B-7D and Paragraph 0066 that the ERDC data includes a destination (kitchen) related feature of interest 760/770 for the PSE. 
Redfern teaches at FIGS. 7B-7E and Paragraph 0066-0067 that the navigation module 210 may search through the destination route information 260 in database 250 to find a route that corresponds to the user’s desired destination and the user’s current location. If such a route is found, then the corresponding route information may be provided to the user 220 and the navigation module 210 causes route information to be displayed on the mobile device 220. The route information may include directions 760 and an image 770 corresponding to the directions 760. For example, the route information may include a direction 760 to the user to walk down the hallway approximately thirty feed as well as an image 770 of the hallway…..the navigation module 210 may cause a notification message 780 to be displayed indicating that the user should be at a certain location and/or see a certain location, along with an image 790 of that certain location). 
Misha at least implicitly teaches or suggests the claim limitation the prior pathways are also built by: identifying potential PSE destinations within the PSE; and analyzing the position data to identify the prior pathways through the PSE to corresponding ones of the potential PSE destinations, wherein the prior pathways to the PSE destinations are updated based on the ERDC data. 
Misha’s contacts/users are the creators of the prerecorded paths using the mobile devices 122 in the exemplary indoor navigation environment or outdoor navigation environment. 
Mishra teaches at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0042 that the authenticated users may be given access to upload a prerecorded path to the entry…The point of address or destination may be selected to receive the prerecorded path stored in the entry and at Paragraph 0048 that the navigation system 120 may select the prerecorded path by comparing the current location to the possible prerecorded paths to select the shortest overall route. 
For example, each pre-recorded path has an owner. Misha teaches at Paragraph 0042 that each of the plurality of the users of the mobile devices 122 may upload a pre-recorded path to the database. The user(s) of the mobile devices 122 are the creators of the pre-recorded paths in either indoor navigation environment or outdoor navigation environment as Misha clearly teaches a plurality of mobile devices that each of the users/contacts may use a mobile device 122 to create a pre-recorded path in the indoor navigation environment or the outdoor navigation environment. 
It is understood that Misha’s contacts/creators of a user of the mobile device 122 are the other users of the mobile devices 122 who create the pre-recorded paths in either indoor navigation environment or outdoor navigation environment. Misha teaches that many mobile devices 122 connect with the network 127. Misha teaches at Paragraph 0018 that the pre-recorded path is recorded by traversing the path using a mobile device and at Paragraph 0029 storing a set of prerecorded paths 130 and at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0041 that the web-pages may be supplemented with prerecorded paths including navigation directions for the individuals associated with the web-pages and at Paragraph 0042 that the authenticated users may be given access to upload a pre-recorded path to the entry. Misha teaches at FIG. 7 and Paragraph 053 the indoor environment is presented in the form of a PSE (multi-story building) and the pre-recorded paths are recorded when a user (of plurality of users) may record by walking the path. Misha teaches at Paragraph 0038 that the mobile device 122 may record the path while traveling the path and the mobile device 122 records the path using one or more sensors in a positioning sensor array and the audio or video file may be recorded by the mobile device 122, workstation 128 or another device and at Paragraph 0040 that the user of the mobile device 122 may have access to recorded paths created by contacts of the user. 
Misha teaches obtaining the pre-recorded paths that are built by tracing position data for a collection of mobile devices 122 over time while the mobile devices 122 navigate a PSE. 
For example, Mishra teaches multiple prerecorded paths and each prerecorded path has respective owner/contact/creator/entity such that the multiple owners/contacts/creators/entities are actually the users of the mobile devices 122 who recorded the prerecorded paths associated with the creators/entities/contacts. 
Mishra teaches the prerecorded path may be submitted through a mobile application and at Paragraph 0043 that the vCard may be sent from one user to another user using the email application and the vCard includes a prerecorded path and at Paragraph 0048 that FIG. 4 shows the example set of geographic data including multiple recorded path routes to the destination 136. Mishra teaches at Paragraph 0057 that the memory 204 stores a contact database…The contact database includes at least one entry with a prerecorded path that includes data indicative of a route to a location associated with the first entity. The first entity may create and take responsibility for the data within the prerecorded path. 
Mishra teaches at Paragraph 0021 that many mobile devices 122 and/or workstations 128 connect with the network 127 and at Paragraph 0016 that navigation systems and geographic databases are updated over time as geographic objects such as paths and at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name or creator name. Mishra teaches at Paragraph 0027 that the workstation 128 may receive user inputs for recording the prerecorded paths and at Paragraph 0038 that the mobile device 122 may record the path while traveling the path and the mobile device 122 records the path using one or more sensors in a positioning sensor array and the audio or video file may be recorded by the mobile device 122, workstation 128 or another device. 
Mishra teaches at Paragraph 0019 that the prerecorded path may be distributed from the creator of the prerecorded path to the navigation system and at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name, or creator name. 
Mishra teaches at Paragraph 0020 that users may record the geographic locations of home and work in contact files and other users may retrieve the locations and the navigation system may independently calculate routing to the locations and at Paragraph 0069 that end users may access a route from an origin to a destination. 
Mishra teaches at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0042 that the authenticated users may be given access to upload a prerecorded path to the entry…The point of address or destination may be selected to receive the prerecorded path stored in the entry and at Paragraph 0048 that the navigation system 120 may select the prerecorded path by comparing the current location to the possible prerecorded paths to select the shortest overall route. 
Sabripour at least implicitly teaches or suggests the claim limitation that the prior pathways are also built by: identifying potential PSE destinations within the PSE; and analyzing the position data to identify the prior pathways through the PSE to corresponding ones of the potential PSE destinations, wherein the prior pathways to the PSE destinations are updated based on the ERDC data 
Sabripour teaches that the routes 430-1 and 430-2 are built by the computing device 101 by tracking the responders 120’s positions. In other words, the route 430-1 is built by the computing device 101 by tracking the responder 120-1’s positions over and the route 430-2 is built by the computing device 101 by tracking the responder 120-2’s positions over time. 
Sabripour teaches accessing the memory of the computing device 101 storing prior pathways 430-1 and 430-2 that were built by tracking the respective positions for a collection of the communication devices 122 over time when the communication devices 122 traversing the indoor environment. 
In a non-limiting example, the computing device 101 has access to at least an initial location of each of the responders 120 and may access the respective locations 126 of the responders 120 by one or more of receiving the locations 126 from the communication devices 122, receiving sensor data in the form of images. 
The route 430-2 is determined by the computing device 101 to be the prior pathway followed by the responder 120-2 by tracking the responder 120-2’s positions over time using the sensor data of the communication devices 122-2. The route 430-1 is determined by the computing device 101 to be the prior pathway followed by the responder 120-1 by tracking the responder 120-1’s positions over time using the sensor data of the communication devices 122-1 wherein the routes 430-1 and the routes 430-2 are stored in the computing device 101. 
Sabripour teaches at Paragraph 0083 that the responder 120-2 is complying with the evacuation instructions 430-2 and has followed the route 430-2. The responder 120-2 has continued along the route 430-2 and is retrieving the medicine 111-1. 
 Accordingly, the route 430-2 is a prior pathway that is followed by the responder 120-2 by tracking the responder’s position. Similarly, the route 430-1 is a prior pathway that is followed by the responder 120-1 by tracking the responder’s position
Sabripour teaches at Paragraph 0077-0078 that the computing device 101 access the electronically stored evacuation rules and generates respective evacuation instructions 420-1 and 420-2 where the respective evacuation instructions 420-1 and 420-2 may generally include respective routes 430-1 and 430-2.
Accordingly, the routes 430-1 and 430-2 (prior pathways followed/travelled by Electronic Devices 122-1 and 122-2) are stored in a database storage. Additionally, Sabripour teaches at Paragraph 0061 that when generating the respective evacuation instructions (420-1 and 420-2 including the respective routes 430-1 and 430-2), the computing device 101 has access to at least an initial location of each of the responders 120 and may access the respective locations 126 of the responders 120 by one or more of receiving the locations 126 from the communication devices 122, receiving sensor data in the form of images. Sabripour teaches Paragraph 0029 that the rules 103 for evacuating the building 105 may comprise one or more of electronically stored: one or more evacuation routes. Accordingly, the routes 430-1 and 430-2 (including both the already followed routes by the responders and the future routes to be followed by the responders) are stored. Sabripour teaches at Paragraph 0076 that the computing device 101 has determined a respective location 126 of each of the responders 120 and has received data 128 indicative of their respective equipment and/or expertise...The computing device 101 access the stored evacuation rules and generates respective evacuation instructions 420-1 and 420-2 (including the routes 430-1 and 430-2) to the communication devices 122 of the respective responders 120-1 and 120-2. Accordingly, Sabripour teaches the stored routes 430-1 and 430-2 are built by tracking the positions of the communication devices 122. 
Gillen further teaches the claim limitation that the prior pathways are also built by: identifying potential PSE destinations within the PSE; and analyzing the position data to identify the prior pathways through the PSE to corresponding ones of the potential PSE destinations, wherein the prior pathways to the PSE destinations are updated based on the ERDC data (Gillen teaches at Paragraph 0110 that computing entity may be configured to collect and/or store historical information/data indicative of an average amount of time to travel through various portions of a facility at various times…..historical information/data and the generated information/data indicative of an amount of time to move between portions of the facility may be specific to one or more mobile device user….the mapping computing entity 110 may be configured to monitor the amount of time to move between various areas of a facility along a plurality of routes…the mapping computing entity 110 may be configured to identify a fastest and/or shortest route between points within a facility…may be configured to utilize the historical information/data to select a fastest route between a current location of a mobile device user and a desired destination. It is noted that the examiner has mapped to the mapping computing entity 110 to the claimed environmental related device). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the position data is recorded in a tracking log and includes a starting location, a destination, route information, tracking data, and potential PSE destinations.
Redfern at least implicitly teaches the claim limitation that the position data is recorded in a tracking log and includes a starting location, a destination, route information, tracking data, and potential PSE destinations (Redfern teaches that the destination related ERDC includes the images for the destination including Destination A-Destination C. Redfern teaches at Paragraph 0070 that the destination may be determined based on a user 220 specifying the destination and at Paragraph 0058 the navigation module 210 may determine whether a route to this destination (conference room 408A) has been established and stored in the database and teaches at FIGS. 7B-7D and Paragraph 0066 that the ERDC data includes a destination (kitchen) related feature of interest 760/770 for the PSE. 
Redfern teaches at FIGS. 7B-7E and Paragraph 0066-0067 that the navigation module 210 may search through the destination route information 260 in database 250 to find a route that corresponds to the user’s desired destination and the user’s current location. If such a route is found, then the corresponding route information may be provided to the user 220 and the navigation module 210 causes route information to be displayed on the mobile device 220. The route information may include directions 760 and an image 770 corresponding to the directions 760. For example, the route information may include a direction 760 to the user to walk down the hallway approximately thirty feed as well as an image 770 of the hallway…..the navigation module 210 may cause a notification message 780 to be displayed indicating that the user should be at a certain location and/or see a certain location, along with an image 790 of that certain location). 
Gillen further teaches the claim limitation that the position data is recorded in a tracking log and includes a starting location, a destination, route information, tracking data, and potential PSE destinations (Gillen teaches at Paragraph 0110 that computing entity may be configured to collect and/or store historical information/data indicative of an average amount of time to travel through various portions of a facility at various times…..historical information/data and the generated information/data indicative of an amount of time to move between portions of the facility may be specific to one or more mobile device user….the mapping computing entity 110 may be configured to monitor the amount of time to move between various areas of a facility along a plurality of routes…the mapping computing entity 110 may be configured to identify a fastest and/or shortest route between points within a facility…may be configured to utilize the historical information/data to select a fastest route between a current location of a mobile device user and a desired destination. It is noted that the examiner has mapped to the mapping computing entity 110 to the claimed environmental related device). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the recommended pathway is calculated using a current location of an ED of the electronic devices, the PSE destination, and the ERDC data defining the pathways.
Redfern at least implicitly teaches the claim limitation that the recommended pathway is calculated using a current location of an ED of the electronic devices, the PSE destination, and the ERDC data defining the pathways (Redfern teaches that the destination related ERDC includes the images for the destination including Destination A-Destination C. Redfern teaches at Paragraph 0070 that the destination may be determined based on a user 220 specifying the destination and at Paragraph 0058 the navigation module 210 may determine whether a route to this destination (conference room 408A) has been established and stored in the database and teaches at FIGS. 7B-7D and Paragraph 0066 that the ERDC data includes a destination (kitchen) related feature of interest 760/770 for the PSE. 
Redfern teaches at FIGS. 7B-7E and Paragraph 0066-0067 that the navigation module 210 may search through the destination route information 260 in database 250 to find a route that corresponds to the user’s desired destination and the user’s current location. If such a route is found, then the corresponding route information may be provided to the user 220 and the navigation module 210 causes route information to be displayed on the mobile device 220. The route information may include directions 760 and an image 770 corresponding to the directions 760. For example, the route information may include a direction 760 to the user to walk down the hallway approximately thirty feed as well as an image 770 of the hallway…..the navigation module 210 may cause a notification message 780 to be displayed indicating that the user should be at a certain location and/or see a certain location, along with an image 790 of that certain location). 
Misha at least implicitly teaches or suggests the claim limitation that the recommended pathway is calculated using a current location of an ED of the collection of EDs, the PSE destination, and the ERDC data defining the pathways. 
Misha’s contacts/users are the creators of the prerecorded paths using the mobile devices 122 in the exemplary indoor navigation environment or outdoor navigation environment. 
Mishra teaches at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0042 that the authenticated users may be given access to upload a prerecorded path to the entry…The point of address or destination may be selected to receive the prerecorded path stored in the entry and at Paragraph 0048 that the navigation system 120 may select the prerecorded path by comparing the current location to the possible prerecorded paths to select the shortest overall route. 
For example, each pre-recorded path has an owner. Misha teaches at Paragraph 0042 that each of the plurality of the users of the mobile devices 122 may upload a pre-recorded path to the database. The user(s) of the mobile devices 122 are the creators of the pre-recorded paths in either indoor navigation environment or outdoor navigation environment as Misha clearly teaches a plurality of mobile devices that each of the users/contacts may use a mobile device 122 to create a pre-recorded path in the indoor navigation environment or the outdoor navigation environment. 
It is understood that Misha’s contacts/creators of a user of the mobile device 122 are the other users of the mobile devices 122 who create the pre-recorded paths in either indoor navigation environment or outdoor navigation environment. Misha teaches that many mobile devices 122 connect with the network 127. Misha teaches at Paragraph 0018 that the pre-recorded path is recorded by traversing the path using a mobile device and at Paragraph 0029 storing a set of prerecorded paths 130 and at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0041 that the web-pages may be supplemented with prerecorded paths including navigation directions for the individuals associated with the web-pages and at Paragraph 0042 that the authenticated users may be given access to upload a pre-recorded path to the entry. Misha teaches at FIG. 7 and Paragraph 053 the indoor environment is presented in the form of a PSE (multi-story building) and the pre-recorded paths are recorded when a user (of plurality of users) may record by walking the path. Misha teaches at Paragraph 0038 that the mobile device 122 may record the path while traveling the path and the mobile device 122 records the path using one or more sensors in a positioning sensor array and the audio or video file may be recorded by the mobile device 122, workstation 128 or another device and at Paragraph 0040 that the user of the mobile device 122 may have access to recorded paths created by contacts of the user. 
Misha teaches obtaining the pre-recorded paths that are built by tracing position data for a collection of mobile devices 122 over time while the mobile devices 122 navigate a PSE. 
For example, Mishra teaches multiple prerecorded paths and each prerecorded path has respective owner/contact/creator/entity such that the multiple owners/contacts/creators/entities are actually the users of the mobile devices 122 who recorded the prerecorded paths associated with the creators/entities/contacts. 
Mishra teaches the prerecorded path may be submitted through a mobile application and at Paragraph 0043 that the vCard may be sent from one user to another user using the email application and the vCard includes a prerecorded path and at Paragraph 0048 that FIG. 4 shows the example set of geographic data including multiple recorded path routes to the destination 136. Mishra teaches at Paragraph 0057 that the memory 204 stores a contact database…The contact database includes at least one entry with a prerecorded path that includes data indicative of a route to a location associated with the first entity. The first entity may create and take responsibility for the data within the prerecorded path. 
Mishra teaches at Paragraph 0021 that many mobile devices 122 and/or workstations 128 connect with the network 127 and at Paragraph 0016 that navigation systems and geographic databases are updated over time as geographic objects such as paths and at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name or creator name. Mishra teaches at Paragraph 0027 that the workstation 128 may receive user inputs for recording the prerecorded paths and at Paragraph 0038 that the mobile device 122 may record the path while traveling the path and the mobile device 122 records the path using one or more sensors in a positioning sensor array and the audio or video file may be recorded by the mobile device 122, workstation 128 or another device. 
Mishra teaches at Paragraph 0019 that the prerecorded path may be distributed from the creator of the prerecorded path to the navigation system and at Paragraph 0024 that the prerecorded paths may be indexed in the lookup table by destination name, destination address, associated contact, business name, or creator name. 
Mishra teaches at Paragraph 0020 that users may record the geographic locations of home and work in contact files and other users may retrieve the locations and the navigation system may independently calculate routing to the locations and at Paragraph 0069 that end users may access a route from an origin to a destination. 
Mishra teaches at Paragraph 0040 that the user of mobile device 122 may have access to recorded paths created by contacts of the user and at Paragraph 0042 that the authenticated users may be given access to upload a prerecorded path to the entry…The point of address or destination may be selected to receive the prerecorded path stored in the entry and at Paragraph 0048 that the navigation system 120 may select the prerecorded path by comparing the current location to the possible prerecorded paths to select the shortest overall route. 
Sabripour at least implicitly teaches or suggests the claim limitation that the recommended pathway is calculated using a current location of an ED of the collection of EDs, the PSE destination, and the ERDC data defining the pathways. 
Sabripour teaches that the routes 430-1 and 430-2 are built by the computing device 101 by tracking the responders 120’s positions. In other words, the route 430-1 is built by the computing device 101 by tracking the responder 120-1’s positions over and the route 430-2 is built by the computing device 101 by tracking the responder 120-2’s positions over time. 
Sabripour teaches accessing the memory of the computing device 101 storing prior pathways 430-1 and 430-2 that were built by tracking the respective positions for a collection of the communication devices 122 over time when the communication devices 122 traversing the indoor environment. 
In a non-limiting example, the computing device 101 has access to at least an initial location of each of the responders 120 and may access the respective locations 126 of the responders 120 by one or more of receiving the locations 126 from the communication devices 122, receiving sensor data in the form of images. 
The route 430-2 is determined by the computing device 101 to be the prior pathway followed by the responder 120-2 by tracking the responder 120-2’s positions over time using the sensor data of the communication devices 122-2. The route 430-1 is determined by the computing device 101 to be the prior pathway followed by the responder 120-1 by tracking the responder 120-1’s positions over time using the sensor data of the communication devices 122-1 wherein the routes 430-1 and the routes 430-2 are stored in the computing device 101. 
Sabripour teaches at Paragraph 0083 that the responder 120-2 is complying with the evacuation instructions 430-2 and has followed the route 430-2. The responder 120-2 has continued along the route 430-2 and is retrieving the medicine 111-1. 
 Accordingly, the route 430-2 is a prior pathway that is followed by the responder 120-2 by tracking the responder’s position. Similarly, the route 430-1 is a prior pathway that is followed by the responder 120-1 by tracking the responder’s position
Sabripour teaches at Paragraph 0077-0078 that the computing device 101 access the electronically stored evacuation rules and generates respective evacuation instructions 420-1 and 420-2 where the respective evacuation instructions 420-1 and 420-2 may generally include respective routes 430-1 and 430-2.
Accordingly, the routes 430-1 and 430-2 (prior pathways followed/travelled by Electronic Devices 122-1 and 122-2) are stored in a database storage. Additionally, Sabripour teaches at Paragraph 0061 that when generating the respective evacuation instructions (420-1 and 420-2 including the respective routes 430-1 and 430-2), the computing device 101 has access to at least an initial location of each of the responders 120 and may access the respective locations 126 of the responders 120 by one or more of receiving the locations 126 from the communication devices 122, receiving sensor data in the form of images. Sabripour teaches Paragraph 0029 that the rules 103 for evacuating the building 105 may comprise one or more of electronically stored: one or more evacuation routes. Accordingly, the routes 430-1 and 430-2 (including both the already followed routes by the responders and the future routes to be followed by the responders) are stored. Sabripour teaches at Paragraph 0076 that the computing device 101 has determined a respective location 126 of each of the responders 120 and has received data 128 indicative of their respective equipment and/or expertise...The computing device 101 access the stored evacuation rules and generates respective evacuation instructions 420-1 and 420-2 (including the routes 430-1 and 430-2) to the communication devices 122 of the respective responders 120-1 and 120-2. Accordingly, Sabripour teaches the stored routes 430-1 and 430-2 are built by tracking the positions of the communication devices 122. 
Gillen further teaches the claim limitation that the recommended pathway is calculated using a current location of the ED, the PSE destination, and the ERDC data defining the pathways (Gillen teaches at Paragraph 0110 that computing entity may be configured to collect and/or store historical information/data indicative of an average amount of time to travel through various portions of a facility at various times…..historical information/data and the generated information/data indicative of an amount of time to move between portions of the facility may be specific to one or more mobile device user….the mapping computing entity 110 may be configured to monitor the amount of time to move between various areas of a facility along a plurality of routes…the mapping computing entity 110 may be configured to identify a fastest and/or shortest route between points within a facility…may be configured to utilize the historical information/data to select a fastest route between a current location of a mobile device user and a desired destination. It is noted that the examiner has mapped to the mapping computing entity 110 to the claimed environmental related device). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that, responsive to execution of the program instructions, the processor accesses memory to obtain the one or more prior pathways, wherein the processor tracks position data for the collection of EDs over time while the EDs navigate through the PSE, identifies potential PSE destinations within the PSE, and analyzes the position data to identify the one or more prior pathways through the PSE to corresponding ones of the potential PSE destinations to build the one or more prior pathways. 
The claim 15 is in parallel with the claim 7 and is subject to the same rationale of rejection as the claim 7. 

Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that, responsive to execution of the program instructions, the processor accesses memory to record position data in a tracking log, the tracking log including a starting location, a destination, route information, and potential PSE destinations.
The claim 16 is in parallel with the claim 8 and is subject to the same rationale of rejection as the claim 8. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that, wherein, responsive to execution of the program instructions, the processor accesses memory to calculate the recommended pathway using a current location of an ED of the electronic devices, the PSE destination, and ERDC data defining the pathways.
The claim 17 is in parallel with the claim 9 and is subject to the same rationale of rejection as the claim 9. 

Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra US-PGPUB No. 2015/0073708 (hereinafter Mishra) in view of Redfern US-PGPUB No. 2014/0295887 (hereinafter Redfern); Shen US Patent No. 10,663,302 (hereinafter Shen); 
Koshy et al. US-PGPUB No. 2019/0086212 (hereinafter Koshy); 
Sabripour et al. US-PGPUB No. 2020/0175639 (hereinafter Sabripour) and Yamada US-PGPUB No. 2018/0249032 (hereinafter Yamada). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the presenting further comprises presenting multiple of the prior pathways and emphasizing the recommended pathway amongst the prior pathways. 
Sabripour at least suggests the claim limitation: that the presenting further comprises presenting multiple of the prior pathways and emphasizing the recommended pathway amongst the prior pathways ( 
Sabripour teaches at Paragraph 0083 that the responder 120-2 is complying with the evacuation instructions 420-2 and has followed the route 430-2. The responder 120-2 has continued along the route 430-2 and is retrieving the medicine 111-1. 
 Accordingly, the route 430-2 is a prior pathway that is followed by the responder 120-2. 
Sabripour teaches at Paragraph 0085-0086 generating the updated evacuation instructions 520 to the communication device 122-2 of the responder 120-2 based on the prior pathway 430-2 followed by the responder 120-2 so that the responder 120-2 will follow an updated route 530.  
Sabripour teaches at FIGS. 4-5 presenting the recommended/updated pathway based on the one or more prior pathways 430-1 and 430-2 followed/travelled by a respective responder 120-1/120-2 with a respective device 122-1/122-2 or a respective HUD device 124-1/124-2 and at Paragraph 0081 that the respective device may show a respective route 430 in a respective display screen). 
Yamada teaches the claim limitation that that the presenting further comprises presenting multiple of the prior pathways and emphasizing the recommended pathway amongst the prior pathways (Yamada teaches at Paragraph 0045-0048 the [optimal] one of the recommended routes selected by the user is presented in a solid line or applied with a color while other routes are presented in a dotted line or applied with a different color). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Yamada’s highlighting the optimal recommended route desired by the user while other routes not selected by the user are not highlighted. One of the ordinary skill in the art would have displayed the optimal recommended route desired by the user from a plurality of routes. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that responsive to execution of the program instructions, the processor presents multiple of the prior pathways and emphasizes the recommended pathway amongst prior pathways.
The claim 14 is in parallel with the claim 5 and is subject to the same rationale of rejection as the claim 5. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the presenting further comprises presenting multiple of the prior pathways and emphasizing the recommended pathway amongst prior pathways.
The claim 20 is in parallel with the claim 5 and is subject to the same rationale of rejection as the claim 5. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/            Primary Examiner, Art Unit 2613